PER CURIAM.
We reverse the order striking Raymond Adams, Sr.’s complaint for replevin seeking the return of his property. The state properly concedes that Adams is entitled to the requested relief. On October 26, 1993, the trial court had previously granted Adams’ motion for return of property. The trial court has authority to provide for recovery of property after termination of a criminal case, Sawyer v. Gable, 400 So.2d 992 (Fla. 3d DCA 1991), and the court had jurisdiction to entertain Adams’ request. We therefore reverse the order and remand the cause for further proceedings to facilitate the return of Adams’ property. Adams is instructed to submit to the trial court such proposed orders as may be necessary to effectuate the court’s order granting the return of the property.
Reversed and remanded.